Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 3, 2019                                                                                    Bridget M. McCormack,
                                                                                                                    Chief Justice

  157897 & (13)(18)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 157897
                                                                     COA: 342283
                                                                     Wayne CC: 84-478796
  JOHNNY FELIX HAILEY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 17, 2018 order
  of the Court of Appeals and the motions to remand and for miscellaneous relief are
  considered. We DIRECT the Wayne County Prosecuting Attorney to answer the
  application for leave to appeal and the motions within 28 days after the date of this order.

         The application for leave to appeal and the motions remain pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 3, 2019
         p0926
                                                                                Clerk